Case 4:21-cv-01759 Document 1-3 Filed on 05/28/21 in TXSD Page 1 of 7
                2021-25286 / Court: 127




                       Exhibit "C"
Case 4:21-cv-01759 Document 1-3 Filed on 05/28/21 in TXSD Page 2 of 7
Case 4:21-cv-01759 Document 1-3 Filed on 05/28/21 in TXSD Page 3 of 7
Case 4:21-cv-01759 Document 1-3 Filed on 05/28/21 in TXSD Page 4 of 7
Case 4:21-cv-01759 Document 1-3 Filed on 05/28/21 in TXSD Page 5 of 7
Case 4:21-cv-01759 Document 1-3 Filed on 05/28/21 in TXSD Page 6 of 7
Case 4:21-cv-01759 Document 1-3 Filed on 05/28/21 in TXSD Page 7 of 7
